PER CURIAM.
In our previous opinion, we remanded this case to the Judicial Qualifications Commission to give it the opportunity to supplement the record or submit an explanation addressing the Court’s concerns. In re Fletcher, 664 So.2d 934 (Fla.1995). The Commission has now submitted the following reply:
Replying to the Court’s request dated October 12,1995 for an explanation for the stipulation entered into between Judge Hugh M. Fletcher and the Florida Judicial Qualifications Commission, the Commission responds that a full inquiry extending over eleven months was made, including the taking of fourteen discovery depositions and the interviewing of a number of other potential witnesses. After all available evidence was reviewed and the sufficiency of the proofs was evaluated, and upon the advice of special independent counsel, the Commission concluded by a vote of not less than nine members that acceptance of the negotiated plea and stipulation and the consequent recommendation to the Court were in the best interest of the State of Florida.
Upon examination of the stipulation and recommendation of the Commission, which are quoted in our previous opinion, we find Judge Fletcher guilty of violating canons 1 and 2A of the Florida Code of Judicial Conduct and publicly reprimand him for his actions.
It is so ordered.
GRIMES, C.J., and OVERTON and HARDING, JJ., concur.
ANSTEAD, J., concurs specially with an opinion.
WELLS, J., dissents with an opinion, in which SHAW and KOGAN, JJ., concur.